                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA


JOHN MCDONALD,                                   )
                                                 )
      Petitioner,                                )
                                                 )
v.                                               )     Case No. CIV-19-209-SLP
                                                 )
RAYMOND BYRD, Warden, and                        )
JOE ALLBAUGH,                                    )
                                                 )
      Respondents.                               )

                                        ORDER

      Before the Court is the Report and Recommendation of United Magistrate Judge

Suzanne Mitchell entered herein on March 15, 2019 [Doc. No. 7].            Judge Mitchell

recommended that Petitioner’s application for leave to proceed in forma pauperis be denied

and that this matter be dismissed without prejudice unless Petitioner pays the $5.00 filing

fee within 21 days from March 15, 2019. On March 19, 2019, Petitioner paid the $5.00

filing fee. Therefore, the Report and Recommendation is adopted in its entirety. The

Application for Leave to Proceed In Forma Pauperis [Doc. No. 5] is denied and this matter

is re-referred to United States Magistrate Judge Suzanne Mitchell in accordance with the

previous Order of referral entered herein on March 5, 2019.

      IT IS SO ORDERED this 20th day of March, 2019.




                                             
